UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2315


ANGELA SPAIN,

                      Plaintiff - Appellant,

          v.

CELLCO PARTNERSHIP, d/b/a Verizon Wireless,

                      Defendant – Appellee,

          and

VERIZON COMMUNICATIONS, INC.,

                      Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   David C. Keesler,
Magistrate Judge. (3:10-cv-00139-DCK)


Submitted:   April 18, 2013                   Decided: April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Spain, Appellant Pro Se. Austin F. Breen, Kimberly Quade
Cacheris, MCGUIREWOODS, LLP, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Angela   Spain    appeals       the   magistrate    judge’s     order

granting Cellco Partnership’s motion for summary judgment in her

civil action under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.

2012), and North Carolina law. *                We have reviewed the record and

find       no   reversible   error.      Accordingly,       we     affirm    for    the

reasons stated by the magistrate judge.                 Spain v. Cellco P’Ship,

No. 3:10-cv-00139-DCK (W.D.N.C. Sept. 26, 2012).                          We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the   materials      before     this     court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




       *
        The parties consented to the jurisdiction of the
magistrate judge pursuant to 28 U.S.C.A. § 636(c)(1) (West 2006
& Supp. 2012).



                                            2